Citation Nr: 0031582	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  94-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for heart disease.  This 
case was previously before the Board in June 1999 and 
remanded for additional development and adjudication.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Service connection for heart disease was denied as there was 
no evidence indicating that it was incurred inservice or is 
proximately due to or the result of the veteran's service-
connected pneumothorax.  However, the veteran has not been 
examined by VA for rating purposes.  Given the evidence 
showing persistent complaints of chest pain in service, a 
continuation of those symptoms thereafter and treatise 
evidence indicating a possible causal relationship required 
for secondary service connection, the Board finds that the 
duty to assist, established by the Veterans Claims Assistance 
Act of 2000, Publ. L. No. 106-475, § 3 (a), 114 Stat. 2096, 
___ (2000) (to be codified at 38 U.S.C. § 5103A), requires 
further development of the evidence in this case.  In 
addition, the Court of Appeals for Veterans Claims (Court) 
has clarified that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
Fulfillment of the duty to assist will require an examination 
to determine whether the veteran has a current heart disorder 
disability is related to his service-connected pneumothorax.

This case also raises the issue of a grant of benefits for 
aggravation of a nonservice-connected disability by a 
service-connected disability.  The Court has held, in Allen 
v. Brown, 7 Vet.App. 439 (1993), that a veteran is entitled 
to service connection for any increment in the severity of a 
nonservice-connected disability attributable to a service-
connected disability.  If a question of entitlement under 
Allen is presented, a detailed VA examination to identify and 
define any increment of physical disability due to the 
service connected pneumothorax must be performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  

2.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records that are not already of 
record, pertaining to treatment of the 
veteran's service-connected pneumothorax, 
as well as treatment for heart disease.  
All records obtained should be associated 
with the claims folder.

3.  The veteran should also be asked to 
provide any information or sources of 
evidence to support his claim of heart 
disease.  He should be requested to 
provide information as to any workers' 
compensation or disability claims he 
filed on account of heart disease.  

4.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record.  

5.  The veteran should be scheduled for a 
VA cardiology examination in order to 
determine the nature and likely etiology 
of any heart disorder.  The examiner 
should set forth a detailed history of 
symptoms as reported by the veteran.  Any 
and all testing deemed necessary, such as 
an electrocardiogram, serial blood 
pressure readings, and chest X-ray study 
should be accomplished and the findings 
reported in detail.  Based upon a review 
of the current clinical findings and the 
material in the claims file, the examiner 
must provide a specific opinion as to 
whether the veteran currently has a heart 
disorder and the etiology of the disease 
process, as well as whether such disease 
process is causally related to the 
veteran's inservice complaints (see 
service medical records) or to his 
service-connected pneumothorax.

The examiner should also state an opinion 
as to whether the currently demonstrated 
heart disorder was caused by the service-
connected disability or whether the heart 
disorder increased in severity as a 
result of the service-connected 
disability.

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following:

(a)  A list of the diagnoses of all heart 
disorders the veteran currently has. 

(b)  With regard to each diagnosis listed 
in response to question (a), above, the 
examination report must include a medical 
opinion as to whether it is at least as 
likely as not that the diagnosed disorder 
is the result of the veteran's service 
connected pneumothorax.

(c)  If, and only if, the answer to the 
foregoing question is that it is less 
likely than not that heart disease is 
proximately due to pneumothorax, the 
following question should answered:  Is 
it at least as likely as not that the 
service-connected pneumothorax has caused 
an increase in the severity of the heart 
disease?

6.  Thereafter, the RO should review the 
veteran's claim for service connection.  
The RO should assure that the duty to 
assist was satisfied pursuant to the 
Veterans Claims Assistance Act of 2000, 
Publ. L. No. 106-475, § 3 (a), 114 Stat. 
2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A).  A determination as 
to whether service connection for 
aggravation of heart disorder, pursuant 
to the Court's guidance in Allen, should 
also be made.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), which includes citation to and 
discussion of pertinent law and 
regulations.  The veteran and his 
representative should be given the 
opportunity to respond to the 
supplemental statement of the case 
(SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


